DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12 - 16, filed 07/06/2022, with respect to claims 1 - 7 have been fully considered and are persuasive.  The rejection of claims 1 – 7 under 102(a)(2) has been withdrawn. 
Applicant argues that Barnett et al. do not teach determining a distance between one or more new concept topics of a new message that is received, and existing nodes of the graph representing the messages and concept topics of the plurality of messages; determining whether a first distance between the one or more new concept topics of the new message and the existing nodes of the graph fails to meet a pre-determined boundary distance threshold of the graph; and responsive to determining the first distance fails to meet the predetermined boundary distance threshold of the graph, the one or more processors performing an action to anchor the one or more new concept topics of the new message in the discussion community (Amendment, pages 12 – 16).
Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (determining a distance between one or more new concept topics of a new message that is received, and existing nodes of the graph representing the messages and concept topics of the plurality of messages; determining whether a first distance between the one or more new concept topics of the new message and the existing nodes of the graph fails to meet a pre-determined boundary distance threshold of the graph; and responsive to determining the first distance fails to meet the predetermined boundary distance threshold of the graph, the one or more processors performing an action to anchor the one or more new concept topics of the new message in the discussion community). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 7 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (identify a strength of relationship between the concept topics of the plurality of messages by determining a distance between the concept topics of the plurality of messages; compute a boundary distance threshold of the graph, based on the distances determined between the messages and concept topics of the plurality of messages of the discussion community; determine a distance between one or more new concept topics of a new message that is received and existing nodes of the graph representing the messages and concept topics of the plurality of messages; determine whether a first distance between the one or more new concept topics of the new message and the existing nodes of the graph fails to meet the boundary distance threshold of the graph; and responsive to determining the first distance fails to meet the boundary distance threshold of the graph, program instructions to perform an action to anchor the one or more new concept topics of the new message in the discussion community.). These limitations in conjunction with other limitations of the dependent and independent claims 8 – 20 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658